Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7; 10-14; 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu(US.Pub.No.20200099988) in view of Young(US.Pub.No.20140258309).

Liu et al  method of generating and presenting audio bullet screens, comprising: receiving a first instruction of generating an audio bullet screen associated with a video from a first client computing device associated with a first user(acquiring bullet screen information and tag information of an account of a user watching a target multimedia content, the bullet screen information including a bullet screen content,0006; receiving the bullet screen information sent by a client on which a first account logs, the first account being an account of a user currently watching the target multimedia content,0009;0030;0099);

 determining an interface based on the first instruction; transmitting data indicative of the interface to the first client computing device(Based on the determined target account, the server sends the bullet screen content in the bullet screen information to the client on which the target account logs,0179);
 
transmitting data indicative of the audio bullet screen to a second computing device associated with a second user that is playing the video(first terminal 110 may send the bullet screen information carrying the bullet screen content, and the server 120 may receive and process the bullet screen information and then determine whether to send the bullet screen content in the received bullet screen information to the second terminal 130.,0097).

But did not explicitly disclose receiving information indicative of a music score from the first client computing device, wherein the music score is determined based on user input by the first user via the  interface; generating the audio bullet screen based on the music score; storing the music score corresponding to the audio bullet screen.

However, Young et al disclose receiving information indicative of a music score from the first client computing device, wherein the music score is determined based on user input by the first user via the  interface; generating the audio bullet screen based on the music score; storing the music score corresponding to the audio bullet screen(with Young, users are able to assign score rating to content by inputting data via user interface; albums that have a music score of 6 or higher, that are "bluegrass" or "gospel", that were recorded before 1950; albums that are "classical", that my friends have reviewed; albums that are "rock and roll", that my friends recommend; albums that are on my friends' wishlists 405; albums that are "Country", that "people I'm following" have reviewed; and albums that are "Hip Hop", that "people I'm following" recommend,0144; the Rating component may be a numerical value the person assigns based on their opinion of the quality of attribute being rated, e.g. movie rating--a person would assign a numerical value based on their opinion of the quality of the movie,0019; social review system 10 may permit users 30 to write music reviews 360 for albums, Music reviews 360 may be saved to a database. After a user 30 saves their music review 360, or updates their existing review 360, the social review system 10 may calculate the following values for the album: total number of reviews; percentage of users 30 who recommend the album; and the average music rating for the album. These data elements may be stored in a database of the social review system ,0136).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Young to modify Liu by assigning score or rating to music or album via user interface for the purpose of recommending contents accordingly.

Regarding claim 2, Liu et al did not explicitly disclose  wherein the music score is determined based on a numbered musical notation text selected by the first user via the interface; or wherein the music score is determined based on an audio file selected by the first user via the interface, and the audio file is parsed into the music score. 

However, Young et al disclose wherein the music score is determined based on a numbered musical notation text selected by the first user via the interface; or wherein the music score is determined based on an audio file selected by the first user via the interface, and the audio file is parsed into the music score(the user 30 may select one of the albums in the search results 470 to view the details of that album,0144;0146;0177;0019).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Young to modify Liu by assigning score or rating to music or album via user interface for the purpose of recommending contents accordingly.

Regarding claim 3 , Liu et al did not explicitly disclose wherein the music score is determined based on a digital numbered musical notation inputted by the first user via the interface.

However, Young et al disclose wherein the music score is determined based on a digital numbered musical notation inputted by the first user via the interface(Rating component may be a numerical value the person assigns based on their opinion of the quality of attribute being rated, e.g. movie rating--a person would assign a numerical value based on their opinion of the quality of the movie,0019; wherein the rating is numerical value in a rating scale, and wherein a recommendation is a binary endorsement,0043 ).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Young to modify Liu by assigning score or rating to music or album via user interface for the purpose of recommending contents accordingly.

Regarding claim 4, Liu et al disclose wherein after the generating the audio bullet screen based  on the music score, the method further comprises: comparing the generated audio bullet screen with one or more predetermined rules associated with the video; and determining whether the generated audio bullet screen satisfies the one or more predetermined rules associated with the video(with Liu, bullet screen can be filtered based on specific condition or criteria; 0183-0184;0210;0275).

Regarding claim 5, Liu et al disclose wherein the audio bullet screen is in a predetermined format(bullet screen content in the bullet screen information may be content in the form of text,0145).

Regarding claim 6, Liu et al disclose further comprising: receiving a second instruction of playing the audio bullet screen from the second  computing device, wherein the second instruction comprises an identifier of the audio bullet screen(acquire the identification information, acquire the multimedia content displayed by the work display device based on the identification information, display the multimedia content, and display the bullet screen content for the multimedia content,0067; the identification information is displayed in a form of a two-dimensional code,0077;0273).
  transmitting data indicative of the first audio to the second client computing device for playing the first audio on the second client computing device(with Liu, the system allows users to share contents; first terminal 110 may send the bullet screen information carrying the bullet screen content, and the server 120 may receive and process the bullet screen information and then determine whether to send the bullet screen content in the received bullet screen information to the second terminal 130.,0097;0099).

But did not explicitly disclose  determining the music score corresponding to the audio bullet screen based on the identifier of the audio bullet screen; parsing the music score into a first audio corresponding to the audio bullet screen.

However, Young et al disclose determining the music score corresponding to the audio bullet screen based on the identifier of the audio bullet screen; parsing the music score into a first audio corresponding to the audio bullet screen(with Young, users are able to assign score rating to content by inputting data via user interface; albums that have a music score of 6 or higher, that are "bluegrass" or "gospel", that were recorded before 1950; albums that are "classical", that my friends have reviewed; albums that are "rock and roll", that my friends recommend; albums that are on my friends' wishlists 405; albums that are "Country", that "people I'm following" have reviewed; and albums that are "Hip Hop", that "people I'm following" recommend,0144; the Rating component may be a numerical value the person assigns based on their opinion of the quality of attribute being rated, e.g. movie rating--a person would assign a numerical value based on their opinion of the quality of the movie,0019; social review system 10 may permit users 30 to write music reviews 360 for albums, Music reviews 360 may be saved to a database. After a user 30 saves their music review 360, or updates their existing review 360, the social review system 10 may calculate the following values for the album: total number of reviews; percentage of users 30 who recommend the album; and the average music rating for the album. These data elements may be stored in a database of the social review system ,0136).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Young to modify Liu by assigning score or rating to music or album via user interface for the purpose of recommending contents accordingly.

Regarding claim 3 , Liu et al did not explicitly disclose wherein the parsing the music score into a first audio corresponding to the audio bullet screen further comprises parsing the music score into the  first audio using a library of parsing music scores.

However, Young et al disclose wherein the parsing the music score into a first audio corresponding to the audio bullet screen further comprises parsing the music score into the  first audio using a library of parsing music scores(Once the location of the library has been specified, the user 30 may activate the "Upload" button. This may upload the xml file of the library into the system,0135-0136).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Young to modify Liu by assigning score or rating to music or album via user interface for the purpose of recommending contents accordingly.

Regarding claim 10, Liu et al disclose further comprising: receiving information indicative of a comment on the audio bullet screen from the second client computing device; and deleting or blocking the audio bullet screen based on the information indicative of the comment(with Liu, the system is able to prevent display of bullet screen based on some predefined conditions; 0275;0285).

Regarding claim 11, it is rejected using the same ground of rejection as claim 1.
Regarding claim 12, it is rejected using the same ground of rejection as claim 2.

Regarding claim 13, it is rejected using the same ground of rejection as claim 6.

Regarding claim 14, it is rejected using the same ground of rejection as claim 7.

Regarding claim 17, it is rejected using the same ground of rejection as claim 10.

 Regarding claim 18, it is rejected using the same ground of rejection as claim 1.

Regarding claim 19, it is rejected using the same ground of rejection as claim 6.

Regarding claim 20, it is rejected using the same ground of rejection as claim 7.



Claim(s) 8-9; 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu(US.Pub.No.20200099988) in view of Young(US.Pub.No.20140258309) and Chawandi(US.Pat.No.9496843).

Regarding claim 8, Liu and Young et al did not explicitly disclose  further comprising: detecting the second client computing device; and causing to turn off a sound of the video being played on the second client computing  device before playing the first audio on the second client computing device.

However, Chawandi et al disclose further comprising: detecting the second client computing device; and causing to turn off a sound of the video being played on the second client computing  device before playing the first audio on the second client computing device(with Chawandi, audio output component can be turned off based on some specific detection or command receive from a sensor; col.5,lines 13-16+).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Chawandi to modify Liu  and Young by using the signal receive from a sensor to turn off   the audio output component of Chawandi to Liu  resulting in detecting the second client computing device; and causing to turn off a sound of the video being played on the second client computing  device before playing the first audio on the second client computing device for the purpose of limiting conflict in playing audio contents.

assigning score or rating to music or album via user interface for the purpose of recommending contents accordingly.

Regarding claim 9, Liu and Young et al did not explicitly disclose   further comprising: receiving another instruction of playing another audio bullet screen associated with the video from the second client computing device while playing the first audio is not finished; and causing to stop playing the first audio and causing to play a second audio corresponding to the another audio bullet screen on the second client computing device.

However, Chawandi et al disclose further comprising: receiving another instruction of playing another audio bullet screen associated with the video from the second client computing device while playing the first audio is not finished; and causing to stop playing the first audio and causing to play a second audio corresponding to the another audio bullet screen on the second client computing device(with Chawandi, audio output component can be turned off  or paused or stopped based on some specific detection or command receive from a sensor; col.5,lines 13-16+).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Chawandi to modify Liu  and Young by using the signal received from a sensor to turn off or stop or pause the audio output component of Chawandi to Liu  resulting in detecting the second client computing device; and causing to turn off a sound of the video being played on the second client computing  device before playing the first audio on the second client computing device for the purpose of limiting conflict in playing audio contents.

Regarding claim 15, it is rejected using the same ground of rejection as claim 8.
Regarding claim 16, it is rejected using the same ground of rejection as claim 9.

                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425